Citation Nr: 1448056	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for otitis media of the right ear.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Lincoln, Nebraska.  In the August 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective April 27, 2011.  The November 2011 rating decision denied service connection for otitis media.  During the pendency of the appeal, the RO issued another rating decision and statement of the case (SOC) in December 2011 and increased the evaluation for the Veteran's PTSD to 30 percent, effective April 27, 2011.  

The Board remanded this appeal in October 2013 in order to obtain an addendum opinion regarding the Veteran's service connection claim for otitis media, and another examination for his already service-connected PTSD.  Thereafter, the RO issued a rating decision in January 2014 for a 10 percent evaluation for otitis media of the left ear (the maximum benefit available for Diagnostic Code 6200), effective September 1, 2011.  The RO also issued a supplemental SOC in January 2014 that denied an initial rating in excess of 30 percent for PTSD.  Thereafter, the Veteran submitted a timely appeal.  Nevertheless applicable law mandates that when a veteran seeks an increased evaluation it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v Brown, 6 Vet App 35 (1993).  Thus, the issue of entitlement to an increased evaluation remains on appeal.


FINDINGS OF FACT

1.  Otitis media of the right ear pre-existed service, but was not permanently worsened as a result thereof.

2.  Throughout the entire initial rating period, PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to severe anxiety, excessive startle responses, emotional instability, irritability, hypervigilance, reclusive behavior, impaired judgment, panic attacks, frequent sleep troubles, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and GAF scores from 65 to 50.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media of the right ear have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Otitis Media of the Right Ear

The Veteran contends that his otitis media of the right ear is a result of service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

On his service entrance examination, the Veteran's ears were abnormal, as it was noted that he had scarring of his right tympanic membrane.  During service, the Veteran complained of ear drainage and was found to have an impacted cerumen on the right ear.  In November 1969, the Veteran was shown to have right ear otitis media externa.  Service treatment records from June 1970 show that he had right ear drainage.  Externa otitis was again shown in his right ear that same month.  However, upon examination for service separation in May 1971, the Veteran's ears were found to be normal.  The Board finds this evidence probative of a preexisting right ear condition that was noted upon entry into service; therefore, the Veteran is not afforded the presumption of soundness. 

The Veteran submitted a statement in support of his claim in May 2012, which he stated that the "'scarring' which was on [his] entrance examination was not due to otitis, this was never stated on the examination."  He also stated that he "did not have otitis prior to [his] military service."  The Veteran's mother also submitted a statement in support of his claim, which she proclaimed that the Veteran "never had ear problems, or any ear surgery, or tubes put in his ears."  She also said that the only surgery the Veteran had done on his ears occurred while he was in the Army.  See Buddy Statement, received December 2011.  The Board finds, however, that the examiner's statement regarding the pathology of ear scarring is most probative as to whether a pre-existing disability existed, despite the lay statements to the contrary.  

The October 2011 VA examiner reviewed and detailed the service treatment records and opined that the serous otitis problems the Veteran has now were not caused by or a result of treatment in service.  The rationale was that the enlistment examination revealed scarring of his right ear tympanic membrane, which further demonstrated evidence of a history of Eustachian tube dysfunction and chronic otitis prior to entering service.  The Veteran had not undergone any more formal surgeries for this condition since service, and his ear examination was now normal without evidence of tympanosclerosis or other abnormalities.  The examiner ultimately found that the Veteran did not demonstrate any permanent deformity or disability from the infections that he had in service.  

After the Board's October 2013 remand, the Veteran was given another VA examination in January 2014.  The examiner found that while the Veteran had a preexisting right ear condition noted on his entrance examination, it "was only temporarily aggravated" during service and "no permanent worsening occurred."  He further opined that "[i]f the veteran had permanent Eustachian tube dysfunction over 40 years his exam today would be abnormal and he would have had more objective findings."  The Board notes that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   As a result, the Board finds this medical opinion highly probative that the Veteran's preexisting condition was not aggravated or permanently worsened by service because it draws an appropriate conclusion and rationale based on the evidence of record.   

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  The Board may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Upon review of the evidence of record, the Board must deny the appeal for service connection claim for otitis media of the right ear because the evidence shows that the Veteran's right ear condition was not aggravated by, or permanently worsened as a result of service, as discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in December 2011.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the August 2010 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 10 percent, effective April 27, 2011.  He timely appeal this decision, which led to a December 2012 rating decision that granted an initial evaluation of 30 percent, with the same effective date.  Again, the Veteran submitted a timely appeal.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for ooccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Here, the record includes evidence of GAF scores ranging from 50 to 65.  GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board finds that throughout the initial rating period, the Veteran's PTSD has met the criteria for a 50 percent rating, but not higher.  Treatment records, which include individual therapy clinical notes, reflect that the Veteran's PTSD symptomatology includes sleep disturbances (with chronic, reoccurring nightmares), flashbacks, avoidance behavior, panic attacks, disturbances in motivation, hypervigilance with exaggerated startle response, and emotional instability.  

During the Veteran's July 2011 VA examination, he reported that while serving in Vietnam he encountered events such as "being in a vehicle that rolled, observing others shot and killed, and killing Vietcong that threatened death or serious injury to self or others."  He also experienced "feelings of fear, helplessness, and horror."  Since that time, he endorsed symptoms of feeling anxious, sleep trouble (including recurrent distressing dreams), exaggerated startle response, avoidance behavior, and mild depression.  The Veteran also reported that over the years he worked a lot as a farmer in order to avoid people, and missed a lot of family events in order to stay away from crowds.  He described his social relationships by stating that he has "acquaintances and friends, but that [he and his wife] do not go out much and socialize."  The examiner noted that the Veteran was fully oriented, with good grooming, hygiene, and memory, but also that he was "tearful when talking about his family and conflicts there."  The Veteran was diagnosed with PTSD due to his experiences in Vietnam.  His GAF score was 65.

In August 2011, the Veteran was also seen by a private psychologist for evaluation of his PTSD diagnosis by the VA.  The psychologist noted that the Veteran "is a farmer, who usually works alone," and that he "has difficulty working with other people, particularly when he is preoccupied with thoughts and feelings emanating from his traumatic experiences in Vietnam."  The psychologist also reported that the Veteran is clearly distraught when describing his experiences in Vietnam, and that he becomes "physically agitated, his breathing quickens, and he is tearful.  There is little doubt that he the memories of these experiences are significantly disturbing for him."  The Veteran endorsed symptoms of frequent sleep disturbances, hypervigilance, infrequent attendance at social events, and that he pursues hobbies that allow him to be alone.  The psychologist noted that even though the Veteran has farmed successfully for years, "some days are pretty difficult when he is distracted by his PTSD-related symptoms, but he works alone most of the time and feels he has no choice but to complete his work."  The Veteran also stated, "I have my moments, but I push through them because I don't have any choice."  Ultimately, the psychologist confirmed the Veteran's PTSD diagnosis, and rated his GAF score at 55.

The Veteran was given another VA examination in September 2011.  The Veteran's PTSD symptoms included recurrent and distressing recollections of the event including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring, which includes a sense of reliving the experience illusions, hallucinations, and dissociative flashback episodes including those that occur on awakening or when intoxicated; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He also exhibited PTSD symptoms that included difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and excessive startle response.  The examiner summarized the Veteran's level of occupational and social impairment as "due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  It was also noted that the Veteran does not have a traumatic brain injury diagnosis.  The examiner also noted that the Veteran's depressed mood, and anxiety, and chronic sleep impairment all applied to his PTSD diagnosis, and not separate disorders.  The Veteran's GAF score was 58.

Private treatment records that were received at the RO in July 2012 show that the Veteran was evaluated by another private psychologist for his PTSD diagnosis.  While the records do not contain a date of the evaluation, the psychologist noted that the Veteran was already receiving 30 percent disability for his service-connected PTSD.  The psychologist also noted that Veteran attended this evaluation with his wife.  According to the psychologist, the Veteran seemed severely anxious throughout the entire evaluation, and that based on the Veteran's and his wife's description of his sleeping habits, and hypervigilance, his anxiety appears to be chronic.  When the Veteran gave a history of his military experiences in Vietnam, the psychologist noted that the Veteran was in tears "to the point of wailing, and this did not stop even after he was almost completely through in telling me his military history."  The Veteran also endorsed symptoms of extremely poor sleep habits, which were verified by his wife.  The Veteran also reported experiencing severe nightmares and occasional flashbacks, which are sometimes accompanied by panic attacks.  His wife said that it was not uncommon for these flashbacks occur "at least once a week," and that "his panic attacks can occur even when he is not experiencing flashbacks."  The psychologist noted that the Veteran's description of "panic attacks" successfully complied with the definition's symptoms found in the DSM-IV.  The Veteran reported that his appetite has decreased over the last six months, and that he had lost twelve pounds in that interval of time.  He also stated that his recreational interest had "really subsided," and that even the activities that he can still do alone he rarely participates in because he does not like to leave his house.  The Veteran endorsed symptoms of reclusive behavior, which sometimes includes his immediate family, and his wife confirmed that he has become more irritable over the last six months.  The psychologist further noted that the Veteran's symptoms appear to be deteriorating severely.  He also stated, "It would appear however that [the Veteran] is functional in his personal routines and daily habits with respect of course to his being adroit with independent living skills, but that is where his general socialability and motivation end."  

The psychologist found that the Veteran's flow of conversation and thought revealed "an extremely rapid eye movement and somewhat rapid and inappropriately loud speech," and that "[h]is associations are logical and his stream of mental activity cannot be faulted."  However, the psychologist also found it somewhat difficult to follow the Veteran whenever his speech became rapid at times, and found his circumstantial speech to be moderately to moderately severe tangential.  The Veteran's ability to concentrate was also found to be "compromised toward the end of this evaluation."  The psychologist opined that the Veteran's general anxiety "is causing a good deal of confusion and is costing him as it were a great deal of his otherwise average cognitive functioning."  He also found the Veteran's judgment had "definitely deteriorated" because he allowed his wife to "virtually do everything that should be done in the home and he is not sitting in front of a television set hardly aware of the content of what he is watching and simply allowing his time to pass..."  

The psychologist further opined that "[the Veteran's] social adaptation must be considered poor because in terms of his 'getting worse' he is doing virtually nothing to make himself better outside of the positive reinforcement he does receive from his wife."  He further stated, "I feel under the circumstances therefore that his prognostic picture is very risky and probably negative in terms of any real ability to recover to any significant degree."  Moreover, he found that, "There is no question in my mind but that there is a definite concrete nexus between his combat experiences in Vietnam and the amount of difficulty he reveals now with respect to his panic attacks, nightmares, flashbacks, startle reflex, and also his projection that he doesn't think he is going to be alive much longer."  He concluded by stating, "Under these circumstances it is as likely as not that his deterioration at this point is simply a phenomenon that has been seen for the past six months and if this continues I hesitate to even project that he will be able to live a fulfilling life in his own home without some type of intensive if not prolonged psychotherapy which may indeed be inpatient as much is it will present itself to outpatient personnel."  In the end, the psychologist confirmed a diagnosis of PTSD, and a GAF score of 51/58.  The Board finds that the statements made by the Veteran and his wife are probative to the extent that they are subjectively reporting the effects of his current PTSD symptoms on their everyday lives.  See Layno v. Brown, 6 Vet. App. 465 (1994).

VA treatment records from June 2012 show that the Veteran received a GAF score of 50.  It was also noted in July 2012 that the Veteran was "so anxious that it was hard for him to sit still" during one of his VA mental health evaluations.  These VA treatment records also continue to report the Veteran's increased PTSD symptoms of reclusive behavior, emotional instability, hypervigilance, exaggerated startle response, flash backs, irritability, feelings of hopelessness, anxiety, restlessness, and frequent sleep disturbances.

On VA examination in November 2013, the examiner summarized the Veteran's symptoms and findings based on prior VA and private treatment records.  The Veteran further endorsed the increased PTSD symptoms he has been experiencing, as documented previously.  Ultimately, the examiner confirmed the Veteran's diagnosis of PTSD and assigned a GAF score of 58.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture more closely approximates a 50 percent rating, but not higher.  Particularly informative of the Veteran's level of disability are GAF scores in the range of 65 to 50, indicating variable levels of symptomatology ranging from mild to serious.  While the Veteran's lowest GAF score, 50, could be consistent with a 70 percent rating, his lucid cognitive capacity, lack of suicidal or homicidal ideation, and full orientation illustrate that the level of disability does not more nearly approximate 70 percent as defined under the DC 9411.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of a combination of historical and clinical findings; thus, the demonstrated manifestations specifically associated with his service-connected PTSD - namely nightmares, intrusive thoughts, social and occupational impacts, excessive startle response, decreased concentration and memory, and panic attacks- are contemplated by the provisions of the rating schedule.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's service-connected PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected PTSD, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, but no higher, throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA for this particular issue.

However, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2011, prior to the initial adjudication of his service connection claim for otitis media of the right ear, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claim for otitis media of the right ear in April 2010 and January 2014.  He was also given VA examination for his initial rating claim for PTSD in July 2011, September 2011, and November 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this appeal in October 2013.  The Board instructed the AOJ to obtain an addendum opinion to the medical examination that was conducted in October 2011 regarding the Veteran's service connection claim for otitis media, and to conduct an updated medical examination for the Veteran's service-connected PTSD.  The AOJ was then instructed to readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision  that granted 10 percent for otitis media of the left ear only.  VA also issued a supplemental statement of the case that denied both service connection for otitis media of the right ear, and denied an initial rating in excess of 30 percent for PTSD.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).






ORDER

Service connection for otitis media of the right ear is denied.

An initial rating of 50 percent, but no higher, for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


